Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ricardo Moran on 3/23/2022 via an email communication.

The application has been amended as follows: 

IN THE CLAIMS:
Cancel Claim 23.
In claim 1, replace line 28 with the following:
--  and glutathione oxidized at S to S(O) or S(O)2;  --.
Replace claim 15 with the following:
--  A method comprising contacting a compound of claim 1 with a cell and imaging a subcellular structure of the cell.  –
In claim 16, line 1 has been replaced by the following:
--   A process for the preparation of a compound of Formula (I) according to claim 1, which  --.
Add new claim 24:
--  The compound of claim 1 wherein R8 is glutathione.  --
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 has been amended to incorporate the limitations of claim 2 which specified that glutathione or the glutathione derivatives are linked to X through sulfur. This amendment overcomes the outstanding prior art rejections in which compounds were linked through a platinum or rhenium to glutathione via  a methylene group.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508. The examiner can normally be reached Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN M HANLEY/Primary Examiner, Art Unit 1653